ACCEPTED
                                                                                      03-14-00644-CV
                                                                                             4676007
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 3/27/2015 2:43:25 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                               NO. 03-14-00644-CV
   _____________________________________________________________
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS                       AUSTIN, TEXAS
                    THIRD DISTRICT OF TEXAS                   3/27/2015 2:43:25 PM
                          AUSTIN, TEXAS                         JEFFREY D. KYLE
                                                                      Clerk
   _____________________________________________________________

                                 JOSE A. PEREZ,
                                           Appellant,
                                       v.

                  TEXAS MEDICAL BOARD, et al.,
                                    Appellees.
   _____________________________________________________________

                APPELLEES’ UNOPPOSED MOTION
             FOR EXTENSION OF BRIEFING DEADLINE
   _____________________________________________________________

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Appellees, the Texas Medical Board, and Mari Robinson, JD, in her Official

Capacity; respectfully move this Court for an extension of the deadline for filing

their brief in response to Appellant’s amended brief in the captioned appeal. In

support, Appellees would show the Court as follows:

      1.     Appellees’ response to Appellant’s amended brief is currently due on

March 30, 2015. No previous extensions have been requested or granted.

      2.     Appellees request an extension of time to April 7, 2015 in which to

file their responsive brief.
      3.     The undersigned counsel for Appellees had several conflicts during

the weeks of March 16 and 23, including emergency hearings and other matters.

In addition, the Office of the Attorney General is closed on Friday, April 3.

      4.     This Motion is not interposed for the purpose of delay, but only for

the purpose of allowing counsel to adequately prepare and file Appellees’

responsive brief and fully address the issues raised therein.

      5.     Appellant pro se has advised that he does not oppose the requested

extension.

      Appellees therefore respectfully request an extension of time to, and

including, April 7, 2015, in which to file and serve their brief in the captioned

appeal.

Dated:       March 27, 2015.

                                 Respectfully submitted,

                                 KEN PAXTON
                                 Attorney General of Texas

                                 CHARLES E. ROY
                                 First Assistant Attorney General

                                 JAMES E. DAVIS
                                 Deputy Attorney General for Civil Litigation

                                 DAVID A. TALBOT, JR.
                                 Chief, Administrative Law Division



                                          2
                               /s/ Ted A. Ross
                               Ted A. Ross
                               Assistant Attorney General
                               State Bar No. 24008890
                               OFFICE OF THE TEXAS ATTORNEY GENERAL
                               ADMINISTRATIVE LAW DIVISION
                               P. O. Box 12548
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-4191
                               Facsimile: (512) 457-4674
                               Email: ted.ross@texasattorneygeneral.gov
                               Attorneys for Appellees the Texas Medical Board
                               and Mari Robinson, JD, in her Official Capacity


                     CERTIFICATE OF CONFERENCE

      I hereby certify that I contacted Appellant pro se and that he stated that he
does not oppose this motion.

                                      /s/ Ted A. Ross
                                      Ted A. Ross
                                      Assistant Attorney General


                         CERTIFICATE OF SERVICE

      I hereby certify that, in compliance with Rule 9.5 of the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing document
has been served on the following on this the 27th day of March 2015:

Jose A. Perez, pro se                 Via: Electronic Mail and
34 Candle Pine Place                  CMRRR #7012 1010 0002 4081 4946
The Woodlands, Texas 77381
Email: theaesculapius@gmail.com

                                      /s/ Ted A. Ross
                                      Ted A. Ross
                                      Assistant Attorney Genera
                                        3